Citation Nr: 1440953	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  12-06 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE


Entitlement to service connection for residuals of rectal cancer (claimed as colon cancer) due to herbicide exposure to include Agent Orange. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1967 to November 1987, including service in Thailand.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Des Moines, Iowa, which denied the Veteran's claim of service connection for residuals of rectal cancer (claimed as colon cancer) due to herbicide exposure.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that his cancer of the rectum or colon is attributable to military service to include Agent Orange exposure. 

The Veteran's service treatment records (STR) reflect that he had abnormal stools and was diagnosed as having gastroenteritis during active duty. The RO has conceded the Veteran's herbicide exposure while serving at the Udorn Royal Thai Air Force Base in Thailand.  After service, in 2005, the Veteran was noted to have rectal cancer. See June and August 2005 private treatment records.  The etiology of any current gastrointestinal problems to include any rectal cancer or residuals of such is unclear. 

In light of the evidence of herbicide exposure, the Veteran's diagnosis of rectal cancer, and a recorded history of gastroenteritis and problems with abnormal bowel movements during service, a VA examination is necessary to address the etiology of his current condition. 



Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA and private treatment records to include the March 2006 results of a colonoscopy performed at the Nebraska Medical Center. All information which is not duplicative of evidence already received should be associated with the claims file or the Veteran's electronic claims folder.

2. Schedule the Veteran for a compensation and pension (C&P) examination with an appropriate clinician.  The purpose of the examination is to determine whether any current gastrointestinal disability, such as rectal cancer, is related to his period of active service, to include in-service exposure to herbicides.  The following considerations will govern the examination:

a.  The claims folder, and a copy of this remand, must be available to the examiner for review in conjunction with the examination.  The examiner MUST take a complete history from the Veteran as to the onset, nature, and progression of symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran regarding his condition, the examiner must state this, with a fully reasoned explanation.  All appropriate tests and studies should be accomplished.  

b.  The examiner's attention is called to the following evidence of record:

i. The Veteran is presumed by law to have been exposed to herbicides during service at the Udorn Royal Thai Air force Base in Thailand, between November 1968 to November 1969, where the Veteran was a fleet mechanic for F-4D aircrafts. 

ii. The Veteran contends that it was this exposure to herbicides that caused his rectal cancer.

iii. The Veteran's STRs and medical reports for flight status  noted several in-service incidents where the Veteran reported incidents of abnormal bowel movements and stools. The Veteran was diagnosed as having gastroenteritis, during service. Veteran's STRs noted he was prescribed Lomotil.  

iv. In June 2005, the Veteran sought medical attention by his private physician, the physician noted that the Veteran complained of nearly six-months of intermittent changes in his bowel movements with loose alternating and constipated stools. The same month, Veteran's private physician conducted a colonoscopy with snare polyspectomy, after which the Veteran was diagnosed with rectal carcinoid tumor and multiple benign colon polyps.

v. In August 2005, Veteran underwent a successful abdominoperineal resection with cholecystectomy, or rectal cancer surgery. 

vi. Private medical records show that since the surgery, there has been no sign of any new malignancy. The Veteran was not administered adjuvant chemotherapy or radiation. 

vii. The Veteran underwent another colonoscopy in March 2006, where several biopsies were taken and tested. The physician noted possible inflammatory bowel disease or chronic intestinal ischemia. Results from this colonoscopy were not included in the claims file.   

c. After a review of the examination findings and the entire evidence of record, the examiner must answer the following questions:

i. Does the Veteran currently have rectal cancer, residuals thereof, or any other gastrointestinal disability?  

ii. If it is determined that the Veteran has a current gastrointestinal disability, please address the following matters-Is it at least as likely as not that any malignant tumors of the gastrointestinal system manifested within one year after discharge from service?  Is it at least as likely as not that the Veteran's gastrointestinal condition, to include any rectal cancer, is related to his period of active service, to include his in-service exposure to herbicides, or his in-service complaint and diagnosis of gastroenteritis and/or bowel related issues?      

3.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If any such action does not resolve the claim to the Veteran's satisfaction, the RO must provide the Veteran and his representative, if any, a supplemental statement of the case (SSOC) and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 







action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________

K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



